Matter of Fox v Town of Geneva Zoning Bd. of Appeals (2019 NY Slip Op 07161)





Matter of Fox v Town of Geneva Zoning Bd. of Appeals


2019 NY Slip Op 07161


Decided on October 4, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


787 CA 19-00450

[*1]IN THE MATTER OF STEPHEN FOX, PETITIONER-PLAINTIFF-APPELLANT,
vTOWN OF GENEVA ZONING BOARD OF APPEALS, TOWN OF GENEVA, MARK VENUTI, IN HIS CAPACITY AS TOWN SUPERVISOR OF TOWN OF GENEVA, FLOYD KOFAHL, IN HIS CAPACITY AS CODE ENFORCEMENT OFFICER OF TOWN OF GENEVA AND LORRIE S. NAEGELE, IN HER CAPACITY AS TOWN CLERK OF TOWN OF GENEVA, RESPONDENTS-DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


WEAVER MANCUSO FRAME LLC, ROCHESTER (JOHN A. MANCUSO OF COUNSEL), FOR PETITIONER-PLAINTIFF-APPELLANT.
BARTH SULLIVAN BEHR, SYRACUSE (LAUREN MILLER OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered February 11, 2019 in a CPLR article 78 proceeding and action under 42 USC §§ 1983, 1985 and 1988. The order denied petitioner-plaintiff's motion for leave to renew the first cause of action in his petition-complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Fox v Town of Geneva Zoning Bd. of Appeals ([appeal No. 1] — AD3d — [Oct. 4, 2019] [4th Dept 2019]).
Entered: October 4, 2019
Mark W. Bennett
Clerk of the Court